DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:  
It is suggested to amend claim 6 to recite “the plurality of finger electrodes” for clarity of language. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-11, and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rostan et al. (US 2017/0243992) in view of Hwang et al. (US 2017/0095871).
Regarding claim 1, Rostan discloses a solar cell (see Figure 2B), comprising: 
a semiconductor substrate (151) having a main area (105) and an edge area (106); 
a plurality of finger electrodes provided on any one of a front surface (front surface 156) and a rear surface of the semiconductor substrate and arranged in the main region so as to be spaced apart in parallel (it is disclosed the finger electrodes 1531 are in parallel in region 105; [0032]);
an interconnector (metal ribbons 121) consisting of a conductive ribbon for electrically connecting the solar cell to neighboring solar cells ([0044]), the interconnector having an outermost contact point with the solar cell located in the main area at or near a boundary between the main area and the edge area of the semiconductor substrate (it is disclosed the interconnector 121 does not need to be soldered in the area occupied by finger electrodes 153, which is the edge area as set forth previously, and is only soldered to the bus electrodes 152 ([0045]), such that the outermost contact point with the solar cell would be where 152 and 153 intersect and would be the boundary between the main area and the edge area as set forth previously; see Figure 2B);
a bus electrode (second 152 from the right side) arranged in a direction crossing the finger electrodes (see Figure 2B) and connected to the interconnector that electrically connects neighboring solar cells ([0045]);
a plurality of edge collecting electrodes provided in the edge area (finger electrodes 1542 in region 106); and
branched electrodes partially or entirely located in the edge area and connected to the bus electrode (finger electrodes 1532 in region 106; [0039]), 
wherein the edge area is provided at one end side or both end sides of the semiconductor substrate (one end of the substrate; see Figure 2B), 
an arrangement direction of the plurality of edge collecting electrodes differs from an arrangement direction of the plurality of finger electrodes (the finger electrodes 1542 in region 106 are arranged in a different configuration than the finger electrodes 1531 in region 105; see Figure 2B), and 
the plurality of edge collecting electrodes are connected to the bus electrode through at least one finger electrode (A in annotated Fig 2b below) selected from the plurality of finger electrodes and at least one of the branched electrodes (the finger electrodes 1542 are connected to the bus 152 via 1532 and via 1531 at the border between the main region and the edge area; see Figure 2B),
wherein the selected at least one finger electrode is selected from three finger electrodes located at an outermost side of the main area adjacent the edge collecting electrodes (the three finger electrodes that are closest to the edge collecting electrodes; see shaded region designated by the arrows in annotated Figure 2B below as the “outermost side of the main area adjacent the edge collecting electrodes”).

    PNG
    media_image1.png
    267
    256
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    202
    256
    media_image2.png
    Greyscale

Rostan does not expressly disclose the interconnector is a wire interconnector consisting of a conductive wire having a diameter of 200 to 600 microns.
Hwang discloses an interconnector (142) for a solar module ([0071]; see Figure 2) consisting of a conductive wire ([0075]) having a diameter of 250 microns to 500 microns ([0078]).
Rostan and Hwang are analogous because both are directed to solar module structures.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected a wire interconnector consisting of a conductive wire having a diameter of 250 to 500 microns in the device of Rostan, as taught by Hwang above, where a wire has a width smaller than a conventional ribbon, such that a greater number of interconnectors are used on one surface of each solar cell and improves the electrical connection between neighboring solar cells ([0074]), material costs may be considerably reduced due to the thinner width in comparison to ribbons ([0076]), the movement distance of carriers is minimized with the use of more interconnectors such that the output of the module is enhanced ([0076]), and the rounded shape of a wire enhances the output of the module through reflection ([0077]).
Regarding claim 2, modified Rostan discloses all the claim limitations as set forth above, and further discloses the bus electrode is configured to include a bus bar electrode disposed in the direction crossing the finger electrodes (see bus bars 152 in Figure 2B).
Hwang further discloses a plurality of conductive pads (422) spaced apart in the direction crossing the finger electrodes (see Figure 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bus bar of modified Rostan to comprise pad portions having a width greater than the line portion, as taught by Hwang, so that the area of connection for the interconnector is increased to increase the attachment force between the interconnector and the bus bar and may reduce contact resistance, as taught by Hwang ([0089]).
Regarding claim 3, modified Rostan discloses all the claim limitations as set forth above, and further discloses the plurality of conductive pads are arranged in a direction orthogonal to the finger electrodes (see Figure 5 of Hwang).
Regarding claim 4, modified Rostan discloses all the claim limitations as set forth above, and further discloses the busbar electrode is provided between the plurality of conductive pads (see line electrode 421 between pads 422 in Figure 5 of Hwang).
Regarding claim 5, modified Rostan discloses all the claim limitations as set forth above, and further discloses the bus bar electrode is provided in a direction orthogonal to the plurality of finger electrodes (as set forth above), and
the plurality of conductive pads are provided on the bus bar electrode at points where the bus bar electrode and the finger electrodes intersect (Figure 5 of Hwang).
Regarding claim 6, modified Rostan discloses all the claim limitations as set forth above, and further discloses the bus bar electrode is provided between the plurality of conductive pads (see line electrode 421 between pads 422 in Figure 5 of Hwang), and
the finger electrodes and the bus bar electrode are connected to the plurality of conductive pads (the finger electrodes and the bus bar electrodes are electrically connected to the conductive pad).
Regarding claim 8, modified Rostan discloses all the claim limitations as set forth above, and further discloses the plurality of edge collecting electrodes are arranged to be orthogonal to the plurality of finger electrodes (the edge collecting electrodes that are parallel to the bus bars are orthogonal to the finger electrodes; see Figure 2B).
Regarding claim 9, modified Rostan discloses all the claim limitations as set forth above, and further discloses the wire interconnector (121) for electrically connect neighboring solar cells ([0044]) is disposed between the edge collecting electrodes (the interconnector on the bus bar 152 that is second from the right edge of the substrate is disposed between two edge collecting electrodes; see Figure 2B).
Regarding claim 10, modified Rostan discloses all the claim limitations as set forth above, and further discloses among the plurality of edge collecting electrodes, edge collecting electrodes located at a corner of the edge area of the solar cell have different lengths from edge collecting electrodes located in a central portion of the edge area (the finger electrodes 1542 in region 106 that are almost parallel to the finger electrodes 1531 in region 105 are shorter than the finger electrodes 1542 that are parallel to the busbar 152 in region 106).
Regarding claim 11, modified Rostan discloses all the claim limitations as set forth above, but the reference does not expressly disclose at least one of the plurality of edge collecting electrodes is connected to a conductive pad located at an outermost side of the main region.
Hwang further discloses a plurality of conductive pads (422) spaced apart in the direction crossing the finger electrodes (see Figure 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bus bar of modified Rostan to comprise pad portions having a width greater than the line portion, as taught by Hwang, so that the area of connection for the interconnector is increased to increase the attachment force between the interconnector and the bus bar and may reduce contact resistance, as taught by Hwang ([0089]).
It is noted that at least one of the plurality of edge collecting electrodes is connected to a conductive pad located at an outermost side of the main region because they are all electrically connected to each other. Additionally, Rostan discloses the interconnector does not need to be soldered to the electrodes in the edge region, such that it would have been within the skill of one of ordinary skill in the art to have arranged a conductive pad as taught by Hwang at an outermost side of the main region in which at least one of the plurality of edge collecting electrodes is connected to so as to be the last contact point between the interconnector and the bus bar electrode.
Regarding claim 13, modified Rostan discloses all the claim limitations as set forth above, and further discloses the branched electrodes are disposed to cross the plurality of edge collecting electrodes (see Figure 2B).
Regarding claim 14, modified Rostan discloses all the claim limitations as set forth above, and further disclose the edge collecting electrodes include first edge collecting electrodes (1542 that is in the middle below the busbar and below 1532 in Figure 2B) located below the branched electrodes (as set forth above), and second edge collecting electrodes located above the branched electrodes (the branched electrodes are the 1532 ones that are in the area below the busbar, where 1542 that is on either the left or right outer sides would be above the branched electrodes as set forth above).
Regarding claim 15, modified Rostan discloses all the claim limitations as set forth above, and further disclose the first edge collecting electrodes are connected to at least one of the branched electrodes and the finger electrodes (the electrodes are all connected to each other electrically).
Regarding claim 16, modified Rostan discloses all the claim limitations as set forth above, and further disclose the second edge collecting electrodes are connected to the branched electrodes (the electrodes are all connected to each other electrically).
Regarding claim 17, modified Rostan discloses all the claim limitations as set forth above, and further disclose the number of the first edge collecting electrodes is different from the number of the second edge collecting electrodes (there can be three or four first edge collecting electrodes and two second edge collecting electrodes, as set forth above).
Regarding claim 18, modified Rostan discloses all the claim limitations as set forth above, and further disclose the number of the first edge collecting electrodes is smaller than the number of the second edge collecting electrodes (the number of first edge collecting electrodes can be one and the number of second edge collecting electrodes can be two).
Regarding claim 19, modified Rostan discloses all the claim limitations as set forth above, and further disclose the space between the first edge collecting electrodes is different from the space between the second edge collecting electrodes (as the electrode 1532 is split into branches 154, the spacing between 154 would be less than the spacing between electrode 1532; [0039]).
Regarding claim 20, Rostan discloses a solar cell module (see Figure 2B), comprising: 
a first solar cell (top cell 1041) and a second solar cell (bottom cell 1041) arranged adjacent to each other (see Figure 2B), wherein the first solar cell and the second solar cell each include a semiconductor substrate (151) having a main area (105) and an edge area (106); and 
an interconnector (metal ribbon 121) consisting of a conductive ribbon configured to electrically connect a conductive pad at a front surface of the first solar cell (solder between the ribbon 121 and the busbar 152) and a conductive pad at a rear surface of the second solar cell (solder between ribbon 121 and busbar 123) ([0044]), the interconnector having an outermost contact point with each of the first and second solar cells located in the main area of the solar cell at or near a boundary between the main area and the edge area of the solar cell (it is disclosed the interconnector 121 does not need to be soldered in the area occupied by finger electrodes 153, which is the edge area as set forth previously, and is only soldered to the bus electrodes 152 ([0045]), such that the outermost contact point with the solar cell would be where 152 and 153 intersect and would be the boundary between the main area and the edge area as set forth previously; see Figure 2B),
wherein the first solar cell or second solar cell includes a plurality of finger electrodes provided on any one of a front surface (front surface 156) and a rear surface of the semiconductor substrate and arranged in the main area so as to be spaced apart in parallel (it is disclosed the finger electrodes 1531 are in parallel in region 105; [0032]), 
a bus electrode (152) arranged in a direction crossing the finger electrode and connected to the interconnector (ribbon 121) that electrically connects the first and second solar cells ([0044]; see Figures 2B and 5), 
a plurality of edge collecting electrodes provided in the edge area (finger electrodes 1542 in region 106), and branched electrodes (1532) partially or entirely located in the edge area and connected to the bus electrode ([0039]),
wherein the edge area is provided at one end side or both end sides of the semiconductor substrate (one end of the substrate; see Figure 2B), 
an arrangement direction of the plurality of edge collecting electrodes differs from an arrangement direction of the plurality of finger electrodes (the finger electrodes 1542 in region 106 are arranged in a different configuration than the finger electrodes 1531 in region 105; see Figure 2B), and 
the plurality of edge collecting electrodes are connected to the bus electrode through at least one finger electrode (A in annotated Fig 2b below) selected from the plurality of finger electrodes and at least one of the branched electrodes (the finger electrodes 1542 are connected to the bus 152 via 1532 and via 1531 at the border between the main region and the edge area; see Figure 2B),
wherein the selected at least one finger electrode is selected from three finger electrodes located at an outermost side of the main area adjacent the edge collecting electrodes (the three finger electrodes that are closest to the edge collecting electrodes; see shaded region designated by the arrows in annotated Figure 2B below as the “outermost side of the main area adjacent the edge collecting electrodes”).

    PNG
    media_image1.png
    267
    256
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    202
    256
    media_image2.png
    Greyscale

Rostan does not expressly disclose the interconnector is a wire interconnector consisting of a conductive wire having a diameter of 200 to 600 microns.
Hwang discloses an interconnector (142) for a solar module ([0071]; see Figure 2) consisting of a conductive wire ([0075]) having a diameter of 250 microns to 500 microns ([0078]).
Rostan and Hwang are analogous because both are directed to solar module structures.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected a wire interconnector consisting of a conductive wire having a diameter of 250 to 500 microns in the device of Rostan, as taught by Hwang above, where a wire has a width smaller than a conventional ribbon, such that a greater number of interconnectors are used on one surface of each solar cell and improves the electrical connection between neighboring solar cells ([0074]), material costs may be considerably reduced due to the thinner width in comparison to ribbons ([0076]), the movement distance of carriers is minimized with the use of more interconnectors such that the output of the module is enhanced ([0076]), and the rounded shape of a wire enhances the output of the module through reflection ([0077]).
Claims 1-6, 8-11, 13-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (WO 2018/155752; see English language equivalent US 2021/0135031) in view of Hwang et al. (US 2017/0095871).
Regarding claim 1, Yoon discloses a solar cell (100; see Figure 10), comprising: 
a semiconductor substrate having a main area (boxed area A in annotated Figure 10 below) and an edge area (shaded area B in annotated Figure 10 below); 
a plurality of finger electrodes provided on any one of a front surface (front surface) and a rear surface of the semiconductor substrate and arranged in the main region so as to be spaced apart in parallel (finger electrodes 101);
an interconnector (150) consisting of a conductive ribbon for electrically connecting the solar cell to neighboring solar cells ([0054]), the interconnector having an outermost contact point with the solar cell located in the main area at or near a boundary between the main area and the edge area of the semiconductor substrate (where branch busbar electrode 115 is located; see Figure 9);
a bus electrode (111) arranged in a direction crossing the finger electrodes (see Figure 10) and connected to the interconnector that electrically connects neighboring solar cells ([0054]);
a plurality of edge collecting electrodes provided in the edge area (C in annotated Figure 10 below); and
branched electrodes (115) partially or entirely located in the edge area and connected to the bus electrode (see Figure 10), 
wherein the edge area is provided at one end side or both end sides of the semiconductor substrate (see annotated Figure 10 below), 
an arrangement direction of the plurality of edge collecting electrodes differs from an arrangement direction of the plurality of finger electrodes (see annotated Figure 10 below, where the plurality of edge collecting electrodes are arranged in the vertical direction and the plurality of finger electrodes are arranged in the horizontal direction), and 
the plurality of edge collecting electrodes are connected to the bus electrode through at least one finger electrode (see annotated Figure 10) selected from the plurality of finger electrodes and at least one of the branched electrodes (see annotated Figure 10, where the edge collecting electrodes are electrically and physically connected to the bus electrode through at least two finger electrodes and the branched electrodes near the top and bottom of the solar cell),
wherein the selected at least one finger electrode is selected from three finger electrodes located at an outermost side of the main area adjacent the edge collecting electrodes (as set forth above).

    PNG
    media_image3.png
    594
    590
    media_image3.png
    Greyscale


Yoon does not expressly disclose the interconnector is a wire interconnector consisting of a conductive wire having a diameter of 200 to 600 microns.
Hwang discloses an interconnector (142) for a solar module ([0071]; see Figure 2) consisting of a conductive wire ([0075]) having a diameter of 250 microns to 500 microns ([0078]).
Yoon and Hwang are analogous because both are directed to solar module structures.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected a wire interconnector consisting of a conductive wire having a diameter of 250 to 500 microns in the device of Yoon, as taught by Hwang above, where a wire has a width smaller than a conventional ribbon, such that a greater number of interconnectors are used on one surface of each solar cell and improves the electrical connection between neighboring solar cells ([0074]), material costs may be considerably reduced due to the thinner width in comparison to ribbons ([0076]), the movement distance of carriers is minimized with the use of more interconnectors such that the output of the module is enhanced ([0076]), and the rounded shape of a wire enhances the output of the module through reflection ([0077]).
Regarding claim 2, modified Yoon discloses all the claim limitations as set forth above, and further discloses the bus electrode is configured to include a bus bar electrode disposed in the direction crossing the finger electrodes (see Figure 10).
Hwang further discloses a plurality of conductive pads (422) spaced apart in the direction crossing the finger electrodes (see Figure 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bus bar of modified Yoon to comprise pad portions having a width greater than the line portion, as taught by Hwang, so that the area of connection for the interconnector is increased to increase the attachment force between the interconnector and the bus bar and may reduce contact resistance, as taught by Hwang ([0089]).
Regarding claim 3, modified Yoon discloses all the claim limitations as set forth above, and further discloses the plurality of conductive pads are arranged in a direction orthogonal to the finger electrodes (see Figure 5 of Hwang).
Regarding claim 4, modified Yoon discloses all the claim limitations as set forth above, and further discloses the busbar electrode is provided between the plurality of conductive pads (see line electrode 421 between pads 422 in Figure 5 of Hwang).
Regarding claim 5, modified Yoon discloses all the claim limitations as set forth above, and further discloses the bus bar electrode is provided in a direction orthogonal to the plurality of finger electrodes (as set forth above), and
the plurality of conductive pads are provided on the bus bar electrode at points where the bus bar electrode and the finger electrodes intersect (Figure 5 of Hwang).
Regarding claim 6, modified Yoon discloses all the claim limitations as set forth above, and further discloses the bus bar electrode is provided between the plurality of conductive pads (see line electrode 421 between pads 422 in Figure 5 of Hwang), and
the finger electrodes and the bus bar electrode are connected to the plurality of conductive pads (the finger electrodes and the bus bar electrodes are electrically connected to the conductive pad).
Regarding claim 8, modified Yoon discloses all the claim limitations as set forth above, and further discloses the plurality of edge collecting electrodes are arranged to be orthogonal to the plurality of finger electrodes (as set forth in claim 1).
Regarding claim 9, modified Yoon discloses all the claim limitations as set forth above, and further discloses the wire interconnector for electrically connect neighboring solar cells is disposed between the edge collecting electrodes (the interconnector 150 is disposed between the two edge collecting electrodes on the edges of the solar cell, as shown in Figures 9 and 10).
Regarding claim 10, modified Yoon discloses all the claim limitations as set forth above, and further discloses among the plurality of edge collecting electrodes, edge collecting electrodes located at a corner of the edge area of the solar cell have different lengths from edge collecting electrodes located in a central portion of the edge area (the edge collecting electrode at a corner of the edge area only spans between two finger electrodes, whereas the edge collecting electrodes located in a central portion of the edge area spans more than two finger electrode lengths; see Figure 10).
Regarding claim 11, modified Yoon discloses all the claim limitations as set forth above, and further discloses at least one of the plurality of edge collecting electrodes is connected to a conductive pad (the edge collecting electrodes and the conductive pad are electrically connected to each other), but the reference does not expressly disclose the conductive pad is located at an outermost side of the main region. Yoon further discloses a gap 106 between the branched electrodes 115, such that it would have been within the skill of one of ordinary skill in the art to have arranged a conductive pad as taught by Hwang at an outermost side of the main region in which at least one of the plurality of edge collecting electrodes is connected to so as to be the last contact point between the interconnector and the bus bar electrode.
Regarding claim 13, modified Yoon discloses all the claim limitations as set forth above, and further discloses the branched electrodes are disposed to cross the plurality of edge collecting electrodes (see annotated Figure 10 below, where the branched electrodes have been outlined and crosses the edge collecting electrodes on the sides of the solar cell).

    PNG
    media_image4.png
    584
    554
    media_image4.png
    Greyscale

Regarding claim 14, modified Yoon discloses all the claim limitations as set forth above, and further disclose the edge collecting electrodes include first edge collecting electrodes located below the branched electrodes (the edge collecting electrodes on the top of the solar cell are located “below” the top branched electrodes, as set forth above), and second edge collecting electrodes located above the branched electrodes (the edge collecting electrodes on the bottom of the solar cell are located “above” the bottom branched electrodes, as set forth above).
Regarding claim 15, modified Yoon discloses all the claim limitations as set forth above, and further disclose the first edge collecting electrodes are connected to at least one of the branched electrodes and the finger electrodes (the electrodes are all connected to each other electrically).
Regarding claim 16, modified Yoon discloses all the claim limitations as set forth above, and further disclose the second edge collecting electrodes are connected to the branched electrodes (the electrodes are all connected to each other electrically).
Regarding claim 20, Yoon discloses a solar cell module (1), comprising:
a first solar cell (100) and a second solar cell (100) arranged adjacent to each other (see Figures 1 and 9), wherein the first solar cell and the second solar cell each include a semiconductor substrate having a main area (boxed area A in annotated Figure 10 below) and an edge area (shaded area B in annotated Figure 10 below); 
an interconnector (150) consisting of a conductive ribbon for electrically connecting a front surface of the first solar cell and a rear surface of the second solar cell ([0054]; see Figure 9), the interconnector having an outermost contact point with each of the first and second solar cells located in the main area at or near a boundary between the main area and the edge area of the solar cell (where branch busbar electrode 115 is located; see Figure 9);
wherein the first solar cell or second solar cell includes a plurality of finger electrodes provided on any one of a front surface (front surface) and a rear surface of the semiconductor substrate and arranged in the main area so as to be spaced apart in parallel (finger electrodes 101);
a bus electrode (111) arranged in a direction crossing the finger electrodes (see Figure 10) and connected to the interconnector that electrically connects the first and second solar cells ([0054]);
a plurality of edge collecting electrodes provided in the edge area (C in annotated Figure 10 below); and
branched electrodes (115) partially or entirely located in the edge area and connected to the bus electrode (see Figure 10), 
wherein the edge area is provided at one end side or both end sides of the semiconductor substrate (see annotated Figure 10 below), 
an arrangement direction of the plurality of edge collecting electrodes differs from an arrangement direction of the plurality of finger electrodes (see annotated Figure 10 below, where the plurality of edge collecting electrodes are arranged in the vertical direction and the plurality of finger electrodes are arranged in the horizontal direction), and 
the plurality of edge collecting electrodes are connected to the bus electrode through at least one finger electrode (see annotated Figure 10) selected from the plurality of finger electrodes and at least one of the branched electrodes (see annotated Figure 10, where the edge collecting electrodes are electrically and physically connected to the bus electrode through at least two finger electrodes and the branched electrodes near the top and bottom of the solar cell),
wherein the selected at least one finger electrode is selected from three finger electrodes located at an outermost side of the main area adjacent the edge collecting electrodes (as set forth above).

    PNG
    media_image3.png
    594
    590
    media_image3.png
    Greyscale


Yoon does not expressly disclose the interconnector is a wire interconnector consisting of a conductive wire having a diameter of 200 to 600 microns.
Hwang discloses an interconnector (142) for a solar module ([0071]; see Figure 2) consisting of a conductive wire ([0075]) having a diameter of 250 microns to 500 microns ([0078]).
Yoon and Hwang are analogous because both are directed to solar module structures.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected a wire interconnector consisting of a conductive wire having a diameter of 250 to 500 microns in the device of Yoon, as taught by Hwang above, where a wire has a width smaller than a conventional ribbon, such that a greater number of interconnectors are used on one surface of each solar cell and improves the electrical connection between neighboring solar cells ([0074]), material costs may be considerably reduced due to the thinner width in comparison to ribbons ([0076]), the movement distance of carriers is minimized with the use of more interconnectors such that the output of the module is enhanced ([0076]), and the rounded shape of a wire enhances the output of the module through reflection ([0077]).
Response to Arguments
Applicant's arguments filed 7/14/22 have been fully considered but they are not persuasive.
Applicant argues that Rostan does not teach or suggest “the selected at least one finger electrode is selected from three finger electrodes located at an outermost side of the main area adjacent the edge collecting electrodes” because at the edge of the main region, all of finger electrodes 154 of Rostan are only connected to the bus bar electrode 152 in the main area 105 and none of the finger electrodes at the edge of main region is connected to edge collecting electrodes at the edge area 106. 
However, as set forth in the Office Action above, Rostan discloses the three finger electrodes that are closest to the edge collecting electrodes would be located in an “outermost side of the main area adjacent the edge collecting electrodes” as claimed. It is noted that the claim has only required three finger electrodes located at an outermost side of the main area adjacent the edge collecting electrodes, such that any portion of the main area that is adjacent the edge collecting electrodes reads upon “an outermost side” and the finger electrode at the edge of the main region is electrically and physically connected to the plurality of edge collecting electrodes, as set forth above in the Office Action.
Additionally, applicant asserts the feature of the invention is illustrated in Figure 4B, where edge connecting electrodes 350 are electrically connected to the bus bar electrode 340 through at least one finger electrode 320a, 320b, 320c, where the finger electrodes are located at an outermost side of the main area. It is noted that Rostan teaches a similar structure, where the finger electrode 320a of the instant specification would be the selected at least one finger electrode at the outermost side of the main area adjacent the edge collecting electrodes that electrically connects the plurality of edge collecting electrodes to the bus electrode, as set forth above in the Office Action.
Therefore, the argument was not found to be persuasive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559. The examiner can normally be reached Monday-Friday, 9:00 AM-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA CHERN/             Primary Examiner, Art Unit 1721